Citation Nr: 0703347	
Decision Date: 02/02/07    Archive Date: 02/14/07	

DOCKET NO.  94-37 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cirrhosis of the liver, 
to include as secondary to service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and her mother



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to May 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

This case was previously before the Board in November 1997 
and October 2003, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.


FINDING OF FACT

Cirrhosis of the liver is not shown to have been present in 
service, or at any time thereafter, nor is it in any way 
causally related to a service-connected disability or 
disabilities, including hepatitis C.


CONCLUSIONS OF LAW

1.  Cirrhosis of the liver was not incurred in or aggravated 
by active military service, nor may such pathology be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Cirrhosis of the liver is not proximately due to or the 
result of a service-connected disability or disabilities.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on the claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of February 2004 and 
March 2006, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate her 
claim for service connection, as well as what information and 
evidence should be submitted by her, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in her 
possession pertaining to her claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as numerous VA and 
private outpatient treatment records and examination reports, 
and transcripts of RO and Board hearings.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 14 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra.; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  her multiple 
contentions, including those raised at a November 1994 RO 
hearing, and at a hearing before the undersigned Veterans Law 
Judge in June 1997; VA and private medical records; and VA 
and private examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the appellant's claim, and what the evidence in the claims 
file shows, or fails to show, with respect to that claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
cirrhosis of the liver, on a direct basis, or as secondary to 
service-connected hepatitis C.  In that regard, service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cirrhosis of the liver becomes 
manifest to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Finally, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, where there is 
aggravation of a nonservice-connected condition which is 
proximately due to or the result of a service-connected 
condition, the veteran may be compensated for the degree of 
disability (but only that degree) which is over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(a) (2005).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of cirrhosis of the liver.  As of the time of a 
service separation examination in March 1976, the veteran's 
abdomen, viscera, and endocrine systems were within normal 
limits, and no pertinent diagnosis was noted.  While at the 
time of a period of VA hospitalization in July 1976, the 
veteran gave a history of cirrhosis on biopsy one year 
earlier, a biopsy of the veteran's liver performed during 
that period of hospitalization showed only a nonspecific 
finding consisting of a small number of chronic inflammatory 
cells described as of questionable significance.  Noted at 
the time was that the veteran exhibited a normal liver scan 
and negative HHA, and normal liver function.  Significantly, 
based on the liver biopsy, a diagnosis of cirrhosis could not 
be made.  The clinical impression was no evidence of chronic 
liver disease.

The Board observes that, in a report of liver biopsy dated 
approximate two months later, the Chief of Gastroenterology 
at the aforementioned VA medical center noted that a 
microscopic analysis of the veteran's liver biopsy revealed 
it to be normal.  According to the physician, when taken in 
conjunction with the veteran's normal liver and spleen scan, 
negative HHA, and normal liver function, a diagnosis of 
cirrhosis was "most unlikely."

Significantly, at the time of a VA medical examination in 
January 1995, which examination involved a review of the 
veteran's claims folder, the veteran's abdomen was soft and 
nontender, with no evidence of distension.  Bowel sounds were 
normal and active, and there was no evidence of any shifting 
dullness or fluid wave.  Noted at the time of examination was 
that the veteran's liver was not palpable below the costal 
margin.  The pertinent diagnosis noted was no evidence of 
cirrhosis on current physical examination or by current 
laboratory analysis.  

The Board observes that, following a review of the veteran's 
complete file in June 2000, a VA examiner was of the opinion 
that those records showed no evidence of cirrhosis of the 
liver.  Moreover, on recent examination of the veteran in 
January 2001, that same examiner described the veteran's 
liver span as within normal limits, with no tenderness and no 
palpable edge.  Once again, the examiner was of the opinion 
that the veteran exhibited no evidence of cirrhosis of the 
liver.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's claimed cirrhosis with any 
incident or incidents of her period of active military 
service.  While based on the evidence of record, service 
connection has been granted for hepatitis C, there is no 
indication that the veteran's past hepatitis has resulted in 
cirrhosis of her liver.  Under the circumstances, and absent 
evidence of chronic disability, service connection for 
cirrhosis of the liver must be denied.


ORDER

Service connection for cirrhosis of the liver, to include as 
secondary to service-connected hepatitis C, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


